Citation Nr: 0321185	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active duty from March 1976 to May 1981, plus 
fifteen years and six months of prior active service.  He 
died on June [redacted]
, 1995.  The appellant seeks benefits as the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In the decision, 
the RO denied the appellant's request to reopen a claim for 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The appellant's claim for service connection for cause of 
the veteran's death was denied in a rating decision in July 
1996, and the appellant did not perfect an appeal within one 
year of notification of that decision.

2.  The evidence received since the previous rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for the cause of the 
veteran's death, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.






CONCLUSIONS OF LAW

1.  The rating decision of July 1996, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(b), 
20.1103 (2002).

2.  Evidence received since the July 1996 rating decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as letters from the 
RO dated in July and August 2002, provided the appellant with 
an explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The appellant has declined a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The VA regulation pertaining to claims 
for service connection for the cause of death, 38 C.F.R. 
§ 3.312, provides as follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected for radiation-
exposed veterans:
(i) Leukemia (other than chronic lymphocytic leukemia). 
(ii) Cancer of the thyroid. 
(iii) Cancer of the breast. 
(iv) Cancer of the pharynx. 
(v) Cancer of the esophagus. 
(vi) Cancer of the stomach. 
(vii) Cancer of the small intestine. 
(viii) Cancer of the pancreas. 
(ix) Multiple myeloma. 
(x) Lymphomas (except Hodgkin's disease). 
(xi) Cancer of the bile ducts. 
(xii) Cancer of the gall bladder. 
(xiii) Primary liver cancer (except if cirrhosis or 
hepatitis B is indicated). 
(xiv) Cancer of the salivary gland. 
(xv) Cancer of the urinary tract. 
(xvi) Bronchiolo-alveolar carcinoma. 
(xvii) Cancer of the bone. 
(xviii) Cancer of the brain. 
(xix) Cancer of the colon. 
(xx) Cancer of the lung. 
(xxi) Cancer of the ovary. 
See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation 
and shall include the following: 
(i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; 
(ii) Thyroid cancer; 
(iii) Breast cancer; 
(iv) Lung cancer; 
(v) Bone cancer; 
(vi) Liver cancer; 
(vii) Skin cancer; 
(viii) Esophageal cancer; 
(ix) Stomach cancer; 
(x) Colon cancer; 
(xi) Pancreatic cancer; 
(xii) Kidney cancer; 
(xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; 
(xv) Multiple myeloma; 
(xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; 
(xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; 
(xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; 
(xxiii) Prostate cancer; and 
(xxiv) Any other cancer. (Authority: 38 U.S.C. 501) 
The regulation states that, if the veteran has one of the 
radiogenic diseases, a radiation does assessment will be 
obtained and the case will be referred to the Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).  

The veteran had active duty in March 1976 to May 1981, plus 
fifteen years and six months of prior active service.  He 
died on June [redacted]
, 1995.  During his lifetime, he did not file 
a claim for VA benefits.

The RO previously denied the appellant's claim for service 
connection for the cause of the veteran's death in a decision 
of July 1996.  The appellant was sent notice of that decision 
and of her right to file an appeal by letter, but she did not 
perfect an appeal within the one year time limit.  Therefore, 
the July 1996 decision became final.  38 U.S.C.A. §§ 5108, 
7105.  The Board has noted that the letter sent to the 
appellant in July 1996 was returned because she was no longer 
at that address.  However, this does not extend the time 
limit for filing an appeal or otherwise preclude finality.  
It was the appellant's responsibility to keep the VA apprised 
of her whereabouts.  "[T]here is no burden on the part of 
the VA to turn up heaven and earth to find (an appellant),"  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

The evidence which was considered at the time of the initial 
decision included the veteran's death certificate which shows 
that he died on June [redacted]
, 1995, at the age of 57 years.  The 
cause of death listed on the certificate was 
cardiorespiratory arrest due to CVA hemorrhage.  Essential 
hypertension was listed as un underlying cause.  The death 
certificate shows that the doctor who signed it had not 
attended the deceased.  It was also stated that no autopsy 
was performed.  

A note dated in April 1996 from a physician at the Afable 
Medical Center shows that the veteran had been dead on 
arrival.  His blood pressure was zero and his cardiac rate 
was zero.  He was cyanotic.  There was a wound on the left 
hip area.  Defibrillation and cardiac massage were done.  

A private treatment record dated June [redacted], 1995 (the day 
before  the veteran's death) shows that he underwent an X-ray 
of the hip to rule out a fracture.  There was no visible bone 
or joint pathology.  Two prescription forms of the same date 
show that the doctor who requested the X-rays of the 
veteran's hip, Romancito De Guzman, M.D., prescribed several 
medications.   

The evidence also included the veteran's service medical 
records.  The records include several which showed that the 
veteran was treated during service for hypertension.

The RO wrote to the appellant in May 1996 and requested that 
she provide the names and addresses of all VA and non-VA 
health care providers who had treated the veteran for 
hypertension or a cerebrovascular accident during the period 
from his separation from service to his death.  The appellant 
did not respond.  The Board notes again that letters to the 
appellant during that period of time were returned as 
undeliverable.  

In the decision of July 1996, the RO concluded that there was 
no basis for granting service connection for the cause of the 
veteran's death.  The RO noted that the veteran's service 
medical records revealed that he had been diagnosed and 
treated for essential hypertension during service, and that 
his death certificate listed hypertension as a cause of 
death.  However, the RO reasoned that since the veteran was 
dead on arrival at the hospital and no tests were available 
to support the diagnosis of CVA hemorrhage due to 
hypertension, then the conclusion that these conditions 
caused his death was unacceptable.  The Board finds that this 
decision by the RO was consistent with the evidence which was 
then of record.  The physician who prepared the death 
certificate did not attend to the veteran, and no autopsy was 
performed.  The Board notes that there was no clinical data 
or other rationale to support the opinion in the death 
certificate; nor was there anything otherwise in the record 
that would give it substance.  Therefore, the opinion was 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999).  A bare conclusory opinion without an explanation of 
the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

In February 1998, the appellant requested that the claim for 
service connection for the cause of death be reopened.  In a 
decision dated in April 2000, the RO stated that the evidence 
submitted by the appellant was not new and material and that 
a favorable reconsideration of the claim was not warranted.  

When a claimant seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
previous decision includes an authorization form dated April 
1999, in which the appellant reported that the veteran had 
been treated for hypertension on June 13, 1995, by Dr. 
Guzman.  The RO wrote to Dr. Guzman and requested records of 
such treatment.  In August 1999, he reported that 
unfortunately, he could not provide medical records because 
they had been destroyed by a flash flood.  He said that as 
far as he could recall, he had seen the veteran on June 13, 
1995, for a blood pressure check-up.  He noted that no 
laboratory procedures were done, since the veteran had 
already undergone a hypertensive work-up. 

A treatment record obtained from the Subic Bay Naval Hospital 
shows that the veteran was seen during his retirement in 
October 1988 for an eye problem.  He was also scheduled in 
January 1990 to be seen for a hernia, but he did not appear.  
Neither of the records contains any mention of hypertension.  

The RO wrote in August 2002 to the doctor who had signed the 
death certificate and requested an explanation for the basis 
that the veteran had died of the listed conditions.  However, 
no response was received.  

In her substantive appeal dated in July 2001, the appellant 
asserted that the veteran's death was due to participation in 
atomic testing in Operation Crossroads, and due to exposure 
to Agent Orange.  She subsequently requested that her 
assertions be revised to reflect that the claim was based on 
participation with atmospheric nuclear tests conducted 
between 1945 and 1962.  A letter dated in November 2001 from 
the Defense Threat Reduction Agency states that their records 
confirm the veteran's participation in United States 
atmospheric nuclear testing.  

Finally, the additional evidence includes a duplicate copy of 
the veteran's death certificate, and a letter dated in 
September 2002 from a physician at the Afable Medical Center 
which states that the veteran was 58 years old and was 
brought into the hospital on June [redacted]
, 1995 and was dead on 
arrival.

In reviewing the evidence which is of record, the Board notes 
that what was lacking when the claim was originally denied 
was evidence to support the conclusion that the hypertension, 
which was noted in service medical records, played a role in 
the veteran's death.  Although that disorder was listed on 
the death certificate, there was no apparent basis for that 
conclusion.  The Board notes that none of the additional 
evidence which has been presented since the prior denial 
provides any insight on this pivotal issue.  Although the 
letter from Dr. Guzman indicates that the veteran was seen 
for a check of his blood pressure the day preceding his 
death, there is no indication that it was found to be 
elevated or otherwise posed a risk to the veteran's health.  
Dr. Guzman did not state that hypertension was an ongoing 
health problem for the veteran during the period of time 
preceding his death, nor did he state that he believed that 
hypertension played a role in the veteran's death.  Thus, the 
letter from Dr. Guzman provides no support for the claim and 
cannot be said to be new and material.  

The Board also notes that the copy of the death certificate 
and the letter dated in September 2002 from a physician at 
the Afable Medical Center essentially duplicate evidence 
which was previously of record.  

As to the appellant's assertions that the cause of the 
veteran's death is related to his service, this is not new, 
as the appellant had asserted such at the time of the 
previous rating decisions.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  To the extent that her contentions 
regarding radiation exposure and herbicide exposure are new, 
the Board notes that they are not material as none of the 
disabilities listed on the death certificate may be presumed 
to have been due to exposure to radiation or herbicide 
exposure under the applicable regulations.  See 38 C.F.R. 
§§ 3.309, 3.311.

For the foregoing reasons, the Board finds that the 
additional evidence presented since July 1996 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death.  Accordingly, the previous 
decision which denied service connection for the cause of the 
veteran's death remains final.


ORDER

The application to reopen the claim for service connection 
for cause of the veteran's death is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

